FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGE LUSTER,                                   No. 11-17769

               Plaintiff - Appellant,            D.C. No. 2:04-cv-00281-LRH-
                                                 VCF
  v.

JAMES SCHOMIG; MARTHA SIMS,                      MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       George Luster, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations arising from defendants’ failure to provide adequate lighting. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v Chung, 391

F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment for Sims on Luster’s

conditions-of-confinement claim because Luster failed to raise a genuine dispute of

material fact as to whether he was actually denied adequate lighting in his cell.

See Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996) (“To sustain an Eighth

Amendment claim, the plaintiff must prove a denial of ‘the minimal civilized

measure of life’s necessities,’ occurring through ‘deliberate indifference’ by prison

personnel or officers.” (citations omitted)); Hoptowit v. Spellman, 753 F.2d 779,

783 (9th Cir. 1985) (finding Eight Amendment violation where the evidence

showed that the prison lighting “was inadequate for reading . . . and hindered

attempts to insure that basic sanitation was maintained”).

      Luster makes other claims concerning his motions for appointment of

counsel, for leave to add a defendant, and for injunctive relief that are not

supported.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.


                                           2                                     11-17769